Citation Nr: 0836329	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  04-18 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to July 
1970.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in August 2005.  This matter was 
originally on appeal from a January 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia.  

In January 2005, the veteran testified at a personal hearing 
in Washington, DC before the undersigned Veterans Law Judge.  
The transcript of the hearing is associated with the claims 
file and has been reviewed.  


FINDINGS OF FACT

There is credible supporting evidence to corroborate the 
veteran's report of an in-service stressor event, and the in-
service stressor event has been linked by competent medical 
opinion to the veteran's currently diagnosed PTSD.


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304(f) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to the veteran's claim.

Analysis 

The veteran contends that he currently suffers from PTSD as a 
result of stressor events that occurred during his naval 
service.  In his February 2006 written statement, the veteran 
identified several stressor events to include witnessing the 
death of a soldier that was sucked into an aircraft engine in 
October 1968 and witnessing the death of another soldier, 
L.G., that occurred as a result of his tractor going 
overboard in October 1967.   

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  For service connection to be awarded for PTSD, the 
record must show:  (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. 
§ 4.125(a) (2007); (2) combat status or credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
diagnosed PTSD and the claimed in-service stressor.  38 
C.F.R. 
§ 3.304(f) (2007).

The Board notes that the medical evidence of record clearly 
establishes that the veteran currently suffers from PTSD.  
Indeed, a November 2004 VA treatment record reveals that a VA 
psychologist (H.L.S., Ph.D.) assessed the veteran's 
symptomatology and concluded that the veteran had reasonably 
severe PTSD.  It is also noted that a July 2005 VA treatment 
record shows a diagnosis of PTSD by a staff psychiatrist 
(S.D.S., M.D.).  Furthermore, a treating psychologist (R.R., 
M.A.) noted that the veteran was diagnosed with late onset 
PTSD in undated correspondence.  The record further reflects 
that the veteran has received counseling from the Vet Center 
for his PTSD.        

Additionally, the veteran's current PTSD has been linked to 
his claimed Vietnam stressor events.  Specifically, R.R., 
M.A. indicated that the veteran's PTSD was a result of 
witnessing men killed on an aircraft carrier during the 
Vietnam War in aforementioned undated correspondence.  

In regard to the claimed stressor event, the Board notes the 
veteran does not contend and the evidence of record does not 
show that he engaged in combat with the enemy or that his 
claimed stressor events are related to combat.  Thus, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor events in order for the veteran to establish service 
connection for PTSD.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Board notes that the occurrence of the veteran's claimed 
in-service stressor event of witnessing the death of a 
soldier who was sucked into a plane engine has not been 
sufficiently corroborated by credible supporting evidence.  
Nonetheless, the record does provide credible supporting 
evidence regarding the occurrence of his claimed in-service 
stressor of witnessing the death of soldier, L.G., in a 
tractor accident while aboard the U.S.S. Coral Sea.  The 
November 2007 response from the National Archives and Records 
Administration (NARA) included a copy of the letter sent to 
the L.G.'s mother notifying her of the circumstances 
surrounding L.G.'s death on the U.S.S. Coral Sea.  In the 
letter, it was explained that L.G. died in October 1967 after 
the tractor that he was driving began to roll backwards and 
fell into the sea; a subsequent search for L.G.'s body was 
unsuccessful.  The veteran's service personnel records 
confirm that he was assigned to the Fighter Squadron One 
Sixty One and was stationed aboard the U.S.S. Coral Sea at 
the time of L.G.'s death.  Additionally, the veteran's 
description of how L.G. died in the February 2006 statement 
is very similar to the circumstances of L.G.'s death as 
described in the official records provided by NARA.  Thus, it 
is likely that the veteran witnessed the death of L.G.    

As the veteran meets all three criteria of 38 C.F.R. 
§ 3.303(f) (2007), a grant of entitlement to service 
connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


